Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/26/2020), is being examined under the first inventor to file provisions of the AIA .   

Election/Restrictions
Applicant’s election without traverse of claim 2 in the reply filed on 10/7/2021 is acknowledged. Applicant has however added the subject matter of non-elected claim 1 as claim 3 to depend upon elected claim 2. Claims (2 and 3) are now pending and being examined. Claim 1 is being withdrawn from consideration.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: film forming unit, acquisition unit, detection unit and flow rate control unit in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
For the purposes of examination, “film forming unit” shall be interpreted as a film forming apparatus of Fig 2 and the detection unit shown as 52 in Fig 1 using measurement result from 101. Flow rate control unit depends upon the condition unit to control flow of gases from gas supply unit 40. 
Acquisition unit acquires an inflection point which is functionally defined in the specification and in the claim as a point at which a relationship between a predetermined characteristic of the zinc oxide film and a proportion of neutral oxygen during film formation changes. This however is a function. As discussed in the 35 USC § 112 (b) rejection, there is no disclosure of the corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Claim limitation “Acquisition Unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
 The specification states that the acquisition unit acquires an inflection point but does not disclose a corresponding structure. 
The specification defines the acquisition unit through its function of acquiring the inflection point at which the relationship between the predetermined characteristic of the zinc oxide film and the proportion of neutral oxygen during film formation changes and attempts to explain it through Fig 3A to Fig 4B. 
For example in Fig 3A, carrier concentration is graphed with respect to proportion of neutral oxygen for several data points at 0, 5, 10, 15 and 20 sccm of oxygen and discharge current of 100, 120 and 140 A. There is however no graph to show variation of carrier concentration with respect to proportion of neutral oxygen when everything else remains fixed and show the existence of an inflection point on that graph. There is also no algorithm or any 
In Fig 4B the inflection point is disclosed at CP at which two lines AL1 and AL2 cross. The lines do not appear to show variation of grain boundary scattering contribution (GBSC) with respect to proportion of neutral oxygen when all other parameters are constant. Lines AL1 and AL2 drawn at a certain discharge current do not appear to show a constant relationship between the characteristic of film and proportion of neutral oxygen. In the said figures several film properties are graphed with respect to proportion of neutral oxygen. The specification (Para 43) states that these lines are drawn according to low or high GBSC and appear to be arbitrarily drawn through two different regions of cluster of data points without describing a procedure or algorithm. The specification states that the method of setting the inflection point is not particularly limited and may be set by other methods. It also appears that there could be several inflection points in a certain film forming procedure and also corresponding to several film characteristics. Therefore the specification does not point to a unique inflection point for a particular film forming run.
Therefore the specification has not disclosed the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of acquiring an inflection point.
Claims 2 and 3 are also indefinite since there is no disclosure of a method of determining predetermined range with respect to proportion of neutral oxygen in which to avoid processing. The specification is also silent about the effect of processing around the inflection point. This does not allow one of ordinary skill in the art to understand the invention.   
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as best understood, as being unpatentable over Hoffbaur et al (US 7393762) in view of Kagoshima et al (US 20030003607).
Hoffbaur et al disclose a vapor deposition apparatus and process where an oxide is deposited as an epitaxial film, which could be zinc oxide (Col 5 lines 58-61) by evaporation of a material (Fig 4) in the presence of neutral atoms of oxygen (Abstract, Col 1 lines 60-67) generated by a plasma source. 
As discussed above, it is noted that the so called “inflection point” and an acquisition unit to acquire this are unclear. The discussion related to Fig 3A to 4B however points to neutral oxygen as a parameter of significance in determining film properties.

Hoffbaur et al do not disclose an acquisition unit that acquires an inflection point at which a relationship between a predetermined characteristic of the zinc oxide film and a proportion of neutral oxygen during film formation changes; a detection unit that detects the proportion of the neutral oxygen during the film formation and a flow rate control unit that controls an oxygen flow rate for the film forming unit such that the proportion of neutral oxygen detected by the detection unit is not allowed to be within a predetermined range with respect to the inflection point.
Kagoshima et al disclose a recipe controlled plasma processing system where the control system includes a plasma processor for performing processing operation over a sample accommodated within a vacuum processing chamber, a sensor for monitoring process parameters during processing operation of the plasma processor, a processed-result estimation model for estimating a processed result on the basis of a monitored output of the sensor and a preset processed-result prediction equation, and an optimum recipe calculation model for calculating correction values of processing conditions on the basis of an estimated result of the processed-result estimation model in such a manner that the processed result becomes a target value. The plasma processor is controlled on the basis of a recipe generated by the optimum recipe calculation model (Abstract and Fig 1 and its description). Kagoshima discloses operating the plasma apparatus according to recipes modified according to actual observation of the sensor. 
The teaching of Kagoshima would have been relevant to provide control of processing condition (control of parameters including neutral oxygen) to achieve desired processed result 
It is noted that the object of claim 2 and 3 is to find optimized parameters of neutral oxygen in order to get desired film properties. It would therefore be obvious for one of ordinary skill in the art to have detected the proportion of neutral oxygen in the prior art apparatus and adjusted it to get desired film properties of Zinc oxide.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that several prior art references point to neutral oxygen as important to the formation of Zinc Oxide. For example US 4371587 and 4623426 disclose generation of neutral oxygen by dissociation which is used to expose vapor phase deposition of Zinc oxide, therefore establishing proportion of neutral oxygen as an optimizable parameter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716